Appeal, insofar as taken from the Appellate Division order dated November 15, 1988 [144 AD2d 1019], affirming Family Court’s modification of the prior August 6, 1986 Supreme Court order awarding support, dismissed, without costs, by the Court of Appeals sua sponte, upon the ground that the appeal was previously disposed of by the order of the Court of Appeals dated April 6, 1989 [73 NY2d 992]. Appeal, insofar as taken from so much of the Appellate Division order dated March 8, 1991, as affirmed Supreme Court’s denial of contempt, dismissed, without costs, by the Court of Appeals sua sponte, upon the ground that that portion of the order appealed from does not finally determine the action within the meaning of the. Constitution. Appeal, insofar as taken from the remainder of the March 8, 1991 Appellate Division order, dismissed, without costs, by the Court of Appeals sua sponte, upon the ground that as to the remainder of the order, appellant is not a party aggrieved.